                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


     UNITED STATES
                                                            No. 3:04-cr-236 (SRU)
          v.

     GARRY ADAMS


                         RULING ON FIRST STEP ACT MOTION

        The defendant, Garry Adams, pled guilty on October 29, 2004 to a two-count indictment

charging him with (1) possession with intent to distribute five grams or more of cocaine base and

(2) possession of a firearm and ammunition by a convicted felon. On May 2, 2005, Adams was

sentenced to 210 months’ imprisonment on each count, with the terms to run concurrently. He

now seeks relief under the First Step Act and requests to be immediately released or, in the

alternative, to be resentenced. See First Step Act Motion (“FSA Mot.”), Doc. No. 68. The

government opposes the motion, arguing that Adams’ sentence on Count Two is not a “covered

offense” within the meaning of the First Step Act. See Opp. to FSA Mot., Doc. No. 73. For the

reasons that follow, Adams’ motion is granted, and he is granted immediate release.


I.      Background

        On October 29, 2004, Adams pled guilty to Count One and Count Two of a two-count

indictment. See Minute Entry, Doc. No. 40. He was charged in Count One with possession with

intent to distribute five grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B). See Judgment, Doc. No. 61. In Count Two, he was charged with possession of a

firearm and ammunition by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).
Id. In the plea agreement, the parties stipulated to a quantity of 14.9 grams of cocaine base,

known as “crack cocaine.” See Plea Agreement, Doc. No. 41 at 10.

           The parties agreed that on June 30, 2004, Adams knowingly and intentionally possessed

five grams or more of crack cocaine, with the intent to distribute the narcotics in question. Id. at

1–2. The parties also agreed that prior to June 30, 2004, Adams had been convicted of a felony,

and that on or about that date he knowingly possessed a firearm and ammunition that had

traveled in interstate or foreign commerce. Id. at 2. The plea agreement provided that if Adams

accepted responsibility for the offenses, the government would recommend a two-point

downward adjustment. Id. at 5. In addition, the government agreed not to file a second-offender

notice regarding Count One, which would have increased the statutory mandatory minimum

penalty from 5 to 10 years’ imprisonment and the maximum penalty from 40 years’

imprisonment to life. See Opp. to FSA Mot. at 3. The parties stipulated that Adams was a career

offender on Count One and an armed career criminal on Count Two. See Plea Agreement at 5–6.

           Adams appeared before me for sentencing on May 2, 2005. See Minute Entry, Doc. No.

60. I adopted the guideline range set forth in the presentence report, predicated on a base offense

level of 26, with two levels added for the possession of a firearm on the narcotics offense.

Sentencing Tr., Doc. No. 64 at 7. The base offense level increased to 34 because Adams was

both a career offender and armed career criminal, resulting in a guideline range of 210 to 262

months’ imprisonment. Id. I accepted the binding plea agreement and sentenced Adams to 210

months’ imprisonment on each count, to run concurrently, followed by five years of supervised

release. Id. at 36. Adams has served approximately 181 months of his sentence, 1 which is one




1
    Adams has been in federal custody since June 30, 2004. See Reply to FSA Mot., Doc. No. 74 at 10.

                                                          2
month more than the 15-year mandatory minimum on Count Two. See Mem. in Supp. FSA

Mot., Doc. No. 72 at 2.

         On April 5, 2019, Adams filed a motion to reduce his sentence under the recently passed

First Step Act. He seeks immediate release or a resentencing hearing. FSA Mot. at 1. On April

18, 2019, the U.S. Probation Office filed a supplemental addendum to the Presentence

Investigative Report regarding Adams’ eligibility for First Step Act relief. See PSR Addendum,

Doc. No. 69. The government filed its opposition to Adams’ motion on June 5, 2019. See Opp.

to FSA Mot.


II.      Discussion

      A. Eligibility for Relief

         After Adams’ sentencing, Congress passed the Fair Sentencing Act of 2010, Pub. Law

111-220, 124 Stat. 2372, which “‘reduced the statutory penalties for cocaine base [] offenses’ in

order to ‘alleviate the severe sentencing disparity between crack and powder cocaine.’” United

States v. Sampson, 360 F.2d 168, 169 (W.D.N.Y. 2019) (quoting United States v. Peters, 843

F.3d 572, 575 (4th Cir. 2016)). In 2018, Congress passed, and the President signed into law, the

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194. Section 404 of the First Step Act made

retroactive some provisions of the Fair Sentencing Act. Id. First Step Act relief is available to

those convicted of a “covered offense,” which Section 404 defines as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 …, that was committed before August 3, 2010.” First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 § 404(a). Section 2 of the Fair Sentencing Act changed the penalty

structure for crack cocaine offenses, under both 21 U.S.C. § 841(b) and 21 U.S.C. § 960(b).




                                                 3
       Relevant to Adams’ case, the Fair Sentencing Act modified the penalties for a crime

involving less than 28 grams of crack cocaine. See 21 U.S.C. § 841(b); PL 111-220, 124 Stat.

2372. Adams was charged with a drug offense involving five grams or more of crack cocaine,

and the parties stipulated that the offense conduct involved 14.9 grams of crack cocaine. See

Plea Agreement at 10. I adopted that quantity stipulation at sentencing. See Sentencing Tr. at 2–

4. If the statutory penalties for a five-gram crack offense had been in effect at the time Adams

committed his crime, he would have been subject to the 0 to 20-year statutory penalties of 21

U.S.C. § 841(b)(1)(C), rather than the 5 to 40-year range of 21 U.S.C.§ 841(b)(1)(B). Both

parties agree that Adams is eligible for a reduced sentence on Count One because it is a covered

offense under the First Step Act.

       Accordingly, Adams is eligible for relief because he was convicted of a covered offense

that was committed before August 3, 2010. His conviction on Count One was based on his

violation of 21 U.S.C. §§ 841 (a)(1) and 841(b)(1)(B), the statutory penalties for which were

reduced by section 2 of the Fair Sentencing Act of 2010. See Judgment, Doc. No. 61.


   B. Scope of Relief

       The First Step Act contains a broad grant of authority to “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect” at the time of the commission

of the offense. First Step Act § 404(b). The court has discretion in granting relief under the First

Step Act. See First Step Act § 404(c) (“Nothing in this section shall be construed to require a

court to reduce any sentence pursuant to this section.”).

       As discussed above, Adams is eligible for relief on Count One because it is a covered

offense. The parties dispute, however, whether Adams is entitled to a plenary resentencing




                                                 4
because his sentence on Count Two for possession of a firearm and ammunition by a convicted

felon, is not a “covered offense” under the First Step Act.

         Adams argues that under the First Step Act, courts have the authority to impose a reduced

sentence even when a defendant is serving concurrent sentences on multiple counts. “When a

defendant is convicted of more than one count of a multicount indictment, the district court is

likely to fashion a sentencing package in which sentences on individual counts are

interdependent.” Mem. in Supp. FSA Mot. at 7. To support that argument, Adams cites Dean v.

United States, where the Supreme Court noted that the sentencing statutes, 18 U.S.C. §§ 3553,

3582, 3584, direct courts to consider the terms of imprisonment on each count of a multicount

conviction when determining the length of the sentence for other counts. 137 S. Ct. 1170, 1175–

76 (2017). 2 In Dean the Court rejected the government’s argument “that district courts should

calculate the appropriate term of imprisonment for each individual offense, disregarding

whatever sentences a defendant may face on other counts.” Id. at 1173. The Court noted the

government’s approach was “at odds” with its “own practice in ‘sentencing package cases.’” Id.

         Those cases typically involve multicount indictments and a successful attack by a
         defendant on some but not all of the counts of conviction. In those cases . . . the
         Government routinely argues that an appellate court should vacate the entire sentence so
         that the district court may increase the sentences for any remaining counts up to the limit
         set by the original aggregate sentence . . . . [T]he Government’s theory . . . is that the
         district court may have relied on a now-vacated conviction when imposing sentences for
         the other counts. But that theory of course directly contradicts the position the
         Government now advances—that district courts must determine sentences independently
         of one another, accounting for multiple sentences only when deciding whether to stack
         them or run them concurrently.
Id. at 1176 (internal citations and quotations omitted).




2
 In Dean, the Court held that nothing in the federal statute that set the mandatory minimum penalty for using or
possessing a firearm in connection with a violent or drug trafficking crime restricts a court’s authority to consider
imposing a sentence under the mandatory minimum for the predicate offense. 137 S. Ct. at 1178.

                                                           5
       The Probation Office and the government both contend that Adams’ current sentence

should remain intact because Count Two is not a “covered offense” under the First Step Act.

The government maintains that the plain language of the First Step Act does not entitle Adams to

a resentencing on both counts. “[T]he text of the First Step Act strictly limits the Court’s

authority to reduce a defendant’s sentence only to a ‘covered offense.’ Section 404(b) provides

in relevant part: ‘[a] court that imposed a sentence for a covered offense may . . . impose a

reduced sentence . . . .’” Opp. to FSA Mot. at 6. The government also contends that as a policy

matter, “opening a sentencing reduction to non-covered offenses would be illogical, because it

would effectively grant a windfall to defendants who commit more crimes.” Id. at 7.

       After reviewing the record, I conclude that Adams’ is entitled to resentencing on both

counts. Sentencing courts have the authority to consider the entire sentencing package during a

resentencing. See United States v. Cureton, 739 F.3d 1032, 1045 (7th Cir. 2014) (“A district

judge’s sentencing decision ordinarily concerns the entire sentencing package. When part of a

sentence is vacated the entire sentencing package becomes unbundled and the judge is entitled to

resentence a defendant on all counts.”) (internal citations and quotations omitted). As I stated in

United States v. Medina, “[t]he First Step Act grants broad discretion to judges to decide whether

to impose a reduced sentence, and I believe that should be read in the broadest way possible,

consistent with the remedial purpose of the First Step Act.” 2019 WL 3769598, at *6 (D. Conn.

July 17, 2019), reconsideration denied, 2019 WL 3766392 (D. Conn. Aug. 9, 2019). Congress

did not expressly state in the First Step Act that a court may only impose a reduced sentence on a

covered offense. Limiting resentencing to only the covered offense undermines Congress’ intent

to give courts the power to remedy unfair and harsh sentences. See, e.g., Press Release,

Congressman Hakeem Jeffries, Collins-Jeffries Historic Criminal Justice Reform Bill Signed



                                                 6
Into Law (Dec. 21, 2018) (“[The First Act] modifies the three strikes law to make it more

humane, increases judicial discretion to reduce sentences for low-level nonviolent drug offenders

and provides retroactive relief for thousands unjustly sentenced during the crack-cocaine era.”).

          Upon reviewing the offense conduct and relevant factors listed in 18 U.S.C. § 3553(a), I

conclude that a reduced sentence is warranted. As noted above, had the Fair Sentencing Act

been in place when Adams was sentenced, he would have been subject to the 0 to 20-year

statutory range for the crack cocaine offense and a 15-year mandatory minimum for the gun

charge.

          Before entering federal custody, Adams endured a traumatic childhood filled with

physical and psychological abuse. See Presentence Report, Doc. No. 69-2 at 10–12. He has

dealt with substance abuse issues since he was fifteen-years-old. Id. at 13. His disciplinary

infractions in prison largely stem from his history of substance abuse. See generally

Chronological Display Record, Doc. No. 69-6.

          Adams is now 42-years-old and has served over 15 years in federal prison. The resources

available through Reentry Court and Support Court could better address his substance abuse

issues. I conclude that a sentence of time served is sufficient to serve the purposes of sentencing

pursuant to 18 U.S.C. § 3553(a). Accordingly, Adams is resentenced to time served on both

Count One and Count Two and a term of supervised release of five years on each count, to run

concurrently. The conditions of supervised release set forth in the initial judgment shall apply.


III.      Conclusion

          For the foregoing reasons, Adams’ motion for a reduction in sentence pursuant to Section

404(b) of the First Step Act is granted. Adams is hereby resentenced to time served followed

by a five-year term of supervised release.


                                                  7
       So ordered.

Dated at Bridgeport, Connecticut, this 20th day of August 2019.


                                                          /s/ STEFAN R. UNDERHILL
                                                          Stefan R. Underhill
                                                          United States District Judge




                                               8
